DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 12/16/2019.
2.	Claims 1-10 are pending in the application. Claims 1 and 10 are independent claims.




Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/16/2019 was filed after the mailing date of the application on 12/16/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In reference to independent claim 1, the claim recites receiving a patient data comprising text and image data, using medical vocabulary to produce a set of extracted clinical terms, applying expert knowledge with the extracted clinical terms to produce a list of semantic descriptions, performing computer vision object detection on the image data using the clinical terms to generate a list of lesion candidates with a set of semantic descriptors and detecting a best candidate for lesions by applying a logic that uses the list of semantic descriptions for lesions and the list of lesion candidates with semantic descriptors. 
	The limitations of receiving patient case including text and image data and evaluating the text and image data to produce extracted clinical terms and lesion candidates, as presently claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind through the evaluation of textual and image content on a piece of paper presented to a person along with a vocabulary and expert knowledge to evaluate the text data against. 
The limitation ‘detecting a best candidate for space occupied lesions using logic that uses the prioritized list of semantic descriptions for space occupied lesions and the list of space occupied lesion candidates with semantic descriptors’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind through evaluation of two known lists of data using logic that could mean any process of the mind in evaluation and coming up with a best candidate. 
This judicial exception is not integrated into a practical application because. In particular, the claim only recites one additional element  - determining the location of a radiological finding in an image by applying computer vision using the prioritized list of semantic descriptions. The use of ‘computer vision’ is recited as some type of analysis by a computer but is recited at a high level of generality (i.e. as a computer performing a generic computer function of image annotation based on a list of known semantic descriptions)  such that it amounts no more than mere instructions to apply the exception 
In reference to dependent claim 2, the claim recites presenting the best candidate for space occupied lesions to a user for manual verification. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is directed to an abstract idea and thus is not patent eligible.
In reference to dependent claim 3, the claim recites modifying the logic with semantic descriptors based on the user input. The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind through any change in how a person might evaluate text and image data. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In reference to dependent claim 4-7, the claims recite different examples of the expert knowledge however the examples do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
In reference to dependent claim 8, the claim recites the set of semantic descriptors comprises a set of shape, density, and margin descriptions. The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind through any known data used evaluating text and image data. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In reference to dependent claim 9, the claim recites performing object detection comprises applying a machine learning algorithm. The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components such as a machine learning algorithm. That is, other than reciting a machine 
In reference to independent claim 10, the claim recites receiving a set of extracted clinical terms from a data file, receiving a set of expert knowledge from a database, and performing reverse inference on the set of clinical terms by applying the set of expert knowledge to produce a prioritized list of semantic descriptions. 
The limitation of receiving a set of extracted clinical terms, wherein the set of extracted clinical terms are generated from an electronic patient case data file, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components such as electronic data file. That is, other than reciting electronic data file, nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitation of receiving a set of expert knowledge from a database is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the ‘from a database’ language, receiving a set of expert knowledge could have been received by a user receiving the knowledge through a paper file. The last limitation of performing reverse inference on the set of extracted clinical terms by applying the set of expert knowledge to produce a prioritized list of semantic descriptions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The user could perform a reverse inference or evaluation of two distinct sets of terms presented on a piece of paper. Thus, If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 





Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al., PGPub. 2014/0149407 filed (2/6/2013).
In reference to independent claim 1, Qian teaches:
	receiving a patient case from a data interface, the patient case comprising a set of textual information and a set of image data (Qian, para. [0036, 0042-0046, and 0050]) when a modality is ultrasound (US) and right breast information (e.g., text and/or images) for the particular patient are automatically extracted. The system includes a report analyzer and image data analysis in relation to a patient case.
	performing natural language processing on the textual information using a standard medical vocabulary to produce a set of extracted clinical terms (Qian, para. [0042]) the system includes report analyzer which may be a semantic natural language processing module that receives and turns an unstructured radiology report into a collection of interpretations for output. 
	performing reverse inference on the set of extracted clinical terms by applying a set of expert knowledge to produce a prioritized list of semantic descriptions for space occupied lesions (Qian, para. [0043, 0044] Finding may be given BIRAIDS descriptors and referred to as BIRAIDS finding. Each interpretation has attributes that describe, if any, various aspects of a lesion, e.g. laterality, locality, depth, shape, and/or other attributes, such as shown in the figure 2B. Matching engine translates a BIRAIDS finding, which may be a set of grouped BIRAIDS descriptors, to a set of search cues, and matches the search cues with the interpretations to identify relevant interpretations.
	performing computer vision object detection on the set of image data, wherein the object detection uses the set of extracted clinical terms to generate a list of space occupied lesion candidates with a set of semantic descriptors (Qian, para. [0042-0044, 0049] Each interpretation is associated with a modality attribute that indicates the type of image study from which a finding was identified, where the finding may be given BIRAIDS descriptors and referred to as a BIRAIDS finding. Image attributes may 
	detecting a best candidate for space occupied lesions, wherein the detecting applies a logic that uses the prioritized list of semantic descriptions for space occupied lesions and the list of space occupied lesion candidates with semantic descriptors (Qian, para. [0071]) the interpretation of a sentence can be modeled as a vector of properties including modality, laterality, location, margin, in the same way as a BIRAIDS finding. A weight is assigned to the property: the more important the property is for the current clinical context, the higher the weight is the more relevant (i.e. best candidate) is for a specific property.
In reference to dependent claim 2, Qian teaches:
	presenting the best candidate for space occupied lesions to a user for manual verification (Qian, para. [0071-0073]) Figure 9 illustrates the most relevant lesion data displayed to a user for manual verification. 
In reference to dependent claim 3, Qian teaches:
	modifying the logic that uses the prioritized list of semantic descriptions for space occupied lesions and the list of space occupied lesions candidates with semantic descriptors based on the user input (Qian, para. [0071-0073]) As presently claimed, each selection of a prioritized lesion selection displayed in figure 9 is a modification of logic for determining the selected descriptor and highlighted relevant text corresponding to the descriptor.
In reference to dependent claim 4, Qian teaches:
	wherein the set of expert knowledge comprises a scored list of diseases and managements (Qian, para. [0069-0072]) the user selects a BIRAIDS finding which can comprise a multipl of BIRAIDS 
In reference to dependent claim 5, Qian teaches:
	wherein the set of expert knowledge comprises a list of scored pairs of symptom to diagnosis (Qian, para. [0066-0071] the location of a lesion is typically characterized by the quadrant and clock position. Using the ontology engine, 9 to 12 o’clock positions of the left breast is mapped to the upper inner quadrant of the left breast. Mass is mapped to lesion and all derived keywords are stemmed. 
In reference to dependent claim 6, Qian teaches:
	Wherein the set of expert knowledge comprises a probability that semantic description are related to a specific disease (Qian, para. [0066-0071]) when the user selects a BIRAID finding which can comprise a multiple of BIRAIDS descriptors, the system evaluates a numeric relevance score indicating how well each sentence of each discussion matches the selected BIRAIDS finding.
In reference to dependent claim 7, Qian teaches:
	wherein the set of expert knowledge comprises a probability that a clinical clue is related to a specific disease (Qian, para. [0071-0073]) to compute the numeric relevance score of a sentence with respect to a BIRAIDS finding, a property in the vector of the interpretation is matched to that of the BRAIDS finding. 
In reference to dependent claim 8, Qian teaches:
	wherein the set of semantic descriptors comprises a set of shape, density, and margin descriptions (Qian, para. [0042-0045] Each interpretation has attributes that describe, if any, various aspects of a lesion, e.g. laterality, locality, depth, shape, and/or other attributes, such as shown in the BIRAIDS ultrasound GUI.


In reference to dependent claim 9, Qian teaches:
	wherein performing object detection comprises applying a machine learning algorithm (Qian, para. [0042-0044, 0049] each interpretation is associated with a modality attribute that indicates the type of image study from which a finding was identified, where the finding may be given BIRAIDS descriptors and referred to as a BIRAIDS finding. Image attributes may be automatically extracted using computer image and/or text analyzers and identifiers using computer vision and/or identification and extraction algorithms
In reference to independent claim 10, Qian teaches:
	receiving a set of extracted clinical terms, wherein the set of extracted clinical terms are generated from an electronic patient case data file (Qian, para. [0036, 0042-0046, and 0050]) when a modality is ultrasound (US) and right breast information (e.g., text and/or images) for the particular patient are automatically extracted. The system includes a report analyzer and image data analysis in relation to a patient case.
	receiving a set of expert knowledge from a database 
(Qian, para. [0043, 0044] Finding may be given BIRAIDS descriptors and referred to as BIRAIDS finding. Each interpretation has attributes that describe, if any, various aspects of a lesion, e.g. laterality, locality, depth, shape, and/or other attributes, such as shown in the figure 2B and 9. Matching engine translates a BIRAIDS finding, which may be a set of grouped BIRAIDS descriptors, to a set of search cues, and matches the search cues with the interpretations to identify relevant interpretations.
	performing reverse inference on the set of extracted clinical terms by applying the set of expert knowledge to produce a prioritized list of semantic descriptions (Qian, para. [0043, 0044] Finding may be given BIRAIDS descriptors and referred to as BIRAIDS finding. Each interpretation has attributes that describe, if any, various aspects of a lesion, e.g. laterality, locality, depth, shape, and/or other attributes, such as shown in the figure 2B. Matching engine translates a BIRAIDS finding, which may be a set of 
determining the location of a radiological finding in an image by applying computer vision using the prioritized list of semantic descriptions (Qian, para. [0042-0044, 0049] Each interpretation is associated with a modality attribute that indicates the type of image study from which a finding was identified, where the finding may be given BIRAIDS descriptors and referred to as a BIRAIDS finding. Image attributes may be automatically extracted using computer image and/or text analyzers and identifiers using computer vision and/or identification and extraction algorithms, for example, to detect and identify lesions in an image of a breast. As presently claimed, (Qian, para. [0073]) the BIRAIDS annotations found in figure 9 illustrate findings that include space occupied lesion candidates with a set of semantic descriptors.

 
	
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178